DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 06/15/2022.  Claims 1-13 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/15/2022, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant amended claim 1 to include a limitation that overcame the prior art rejection and further distinguish the invention that has been claimed.  The rejections of claims 1-13 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in the amendment filed 06/15/2022.
The application has been amended as follows: 
- Please delete the current title and replace with the following “OPTICAL DEVICE FOR IMPLEMENTING AUGMENTED REALITY”-

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  an Optical device “wherein a pin-hole mirror including a pin hole through which the external light passes disposed on or in the glass and positioned at a path of the light beam irradiated from the display unit to reflect the light beam irradiated from the display unit, wherein the pin-hole mirror has a polygonal shape and has an area smaller than an area of a pupil so that an image formed using the light beam irradiated from the display unit overlaps an image formed using the external light passing through the glass ” in combination with other features of the present claimed invention.
   Regarding claims 2-13,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879